 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RONNIE J. LAWSON,                                Case No. 1:16-cv-01706-BAM (PC)
12                      Plaintiff,                    ORDER DENYING RENEWED MOTION
                                                      FOR RELIEF FROM FILING FEE
13          v.
                                                      (ECF No. 17)
14   ALVARADO, et al.,
15                      Defendants.
16

17          Plaintiff Ronnie J. Lawson (“Plaintiff”), a federal prisoner proceeding pro se, filed this

18   civil rights action pursuant to Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388

19   (1971) on October 11, 2016. (ECF No. 1.) On May 4, 2017, the Court dismissed this action as

20   duplicative of case number 1:14-cv-00576-EPG. (ECF No. 13.) Judgment was entered

21   accordingly that same day. (ECF No. 14.)

22          On August 21, 2017, Plaintiff filed a letter, construed as a motion for relief from filing

23   fees, seeking information regarding why he should continue to pay a filing fee to the Court

24   following the dismissal of his case. (ECF No. 15.) The Court responded on August 29, 2017,

25   denying the motion. (ECF No. 16.)

26          Currently before the Court is a renewed motion for relief from the filing fee, filed March

27   20, 2019, wherein Plaintiff argues that the encumbrance of funds in his account for payment of

28   the filing fee is a cruel and unusual punishment, and requests that a judge lift the encumbrance.
                                                      1
 1   (ECF No. 17.)

 2          As Plaintiff has been informed, earlier in this case, the Court granted Plaintiff’s motion to

 3   proceed in forma pauperis. (ECF No. 10.) It was explained to Plaintiff that he was obligated to

 4   pay the statutory filing fee of $350.00 for this action, in monthly payments of twenty percent of

 5   the preceding month’s income credited to his trust account. (Id. at 2.) The Warden of USP-

 6   Lewisburg or his designee was ordered to send to the Clerk of the court payments from Plaintiff’s

 7   account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid

 8   in full. (Id. (citing 28 U.S. § 1915(b)(2))). The entire $350.00 filing fee is statutorily required,

 9   and must be collected from Plaintiff’s institutional account regardless of the outcome of this

10   action. See, e.g., Myers v. Pulido, No. 1:16-cv-00638-SAB-PC, 2016 WL 6723937, at *1 (E.D.

11   Cal. Nov. 14, 2016). As a result, Plaintiff’s renewed motion to be relieved of the obligation to

12   pay this fee is denied.

13          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s renewed motion for relief from

14   filing fee (ECF No. 17) is DENIED. Any further motions raising this issue will be summarily

15   denied.

16
     IT IS SO ORDERED.
17

18      Dated:     March 26, 2019                               /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
